RECORD IMPOUNDED

                  NOT FOR PUBLICATION WITHOUT THE
                 APPROVAL OF THE APPELLATE DIVISION


                               SUPERIOR COURT OF NEW JERSEY
                               APPELLATE DIVISION
                               DOCKET NO. A-0161-17T6
STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                  APPROVED FOR PUBLICATION
v.
                                    September 13, 2017
EDWARD FORCHION, a/k/a
NJ WEEDMAN,                         APPELLATE DIVISION


     Defendant-Appellant.
___________________________

         Submitted August 28, 2017 — Decided September 13, 2017

         Before Judges Messano, Manahan and Gilson.

         On appeal from Superior Court of New Jersey,
         Law Division, Mercer County, Indictment No.
         17-02-00105.

         John Vincent Saykanic, attorney for appellant.

         Angelo J. Onofri, Mercer County Prosecutor,
         attorney for respondent (John P. Boyle, Jr.,
         Assistant Prosecutor, of counsel and on the
         brief).

     The opinion of the court was delivered by

GILSON, J.A.D.

     Defendant Edward Forchion has been detained in jail since

early March 2017, in accordance with the Criminal Justice Reform

Act (CJRA), N.J.S.A. 2A:162-15 to -26.    He contends that the time

for his trial under the speedy trial provisions of the CJRA is
about to be reached.      On leave granted, he appeals three orders

that found a total of sixty-seven days of "excludable time,"

N.J.S.A. 2A:162-22(a), under the CJRA.           We hold that our standard

of review of the period to "be excluded in computing the time in

which a case shall be indicted or tried" under N.J.S.A. 2A:162-

22(b) is de novo.      We also hold that we apply the traditional

deferential    standard   of   review     to   the   trial    court's    factual

findings concerning the amount of time excluded.               Applying these

standards, we affirm the orders that found sixty-seven days of

excludable time.

     We summarize the relevant facts and procedural history from

the record.      On February 28, 2017, defendant was indicted for

second-degree and third-degree witness tampering, N.J.S.A. 2C:28-

5(a).   The indictment was sealed and a warrant issued.                 Prior to

the issuance of the witness tampering indictment, defendant had

been indicted on four drug charges and had been released pretrial.

     On March 3, 2017, defendant was arrested on the witness

tampering charges and, on March 6, 2017, the indictment was

unsealed.     The State moved for defendant's pretrial detention on

the charges of witness tampering, and on March 7, 2017, the trial

court granted that motion and ordered defendant detained.

     Defendant     appealed    and   we    affirmed     the    trial     court's

detention order in an order issued on April 18, 2017.                  Defendant

                                     2                                  A-0161-17T6
sought reconsideration, but we denied that motion.    In denying the

motion for reconsideration, we stated that "[t]he denial is without

prejudice to defendant moving before the Criminal Part to obtain

discovery . . . and to move to reopen the detention hearing based

on any material information contained within that discovery."

     While defendant has been detained, three pretrial motions

were filed and decided.   First, on May 9, 2017, defense counsel

filed a motion to withdraw.    That motion was argued on May 19,

2017, and granted on May 22, 2017.      Second, on June 9, 2017,

defendant filed a motion to represent himself.       That motion was

granted on June 22, 2017.     Third, on June 27, 2017, defendant

filed a motion to reopen his detention hearing. Following multiple

submissions by the State and defendant, that motion was argued on

August 1, 2017, and denied on August 4, 2017.        The court also

issued a written opinion explaining the reasons for the denial of

defendant's motion to reopen the detention hearing.1

     On August 2 and 4, 2017, the trial court filed three orders,

with accompanying written decisions, that excluded sixty-seven

days to account for the time it took to resolve the three pretrial



1
  Defendant moved for leave to appeal the order denying his motion
to reopen the detention hearing. We, however, denied that motion
because defendant had already appealed his detention and he failed
to make a material showing that there was new information
warranting a reopening of the detention hearing.

                                3                           A-0161-17T6
motions.   Consequently, those sixty-seven days were excluded for

purposes of calculating the 180-day speedy trial period prescribed

in the CJRA.   See N.J.S.A. 2A:162-22(a)(2)(a).     As a result, the

date by which the State has to try, release, or again move to

detain defendant moved from September 1, 2017, to November 6,

2017.2

     On this appeal, defendant contends that the three periods of

excludable time found by the trial court should not be counted

against him "in the interests of justice." We disagree and affirm.

     Eligible detained defendants are subject to the speedy trial

provisions of the CJRA.    Following a defendant's detention under

the CJRA, the State generally has ninety days to indict defendant,

N.J.S.A. 2A:162-22(a)(1)(a), and 180 days after the indictment to

try defendant, N.J.S.A. 2A:162-22(a)(2)(a).       Both periods allow

for "excludable time" and for the State to move to continue

detaining defendant provided the State can make certain showings.

N.J.S.A. 2A:162-22(a)(1), (2).

     Applicable   here    is   N.J.S.A.   2A:162-22(a)(2)(a),      which

provides in pertinent part:


2
  We have calculated these dates from March 6, 2017, when the
indictment was unsealed, in accordance with N.J.S.A. 2A:162-
22(a)(2)(a) and Rule 3:25-4(c)(1). Calculating from that date,
the initial 180-day period ended on September 1, 2017. Adding the
sixty-seven days of excludable time brings the date to November
6, 2017.

                                  4                             A-0161-17T6
                An eligible defendant who has been
           indicted shall not remain detained in jail for
           more than 180 days on that charge following
           the return or unsealing of the indictment,
           whichever is later, not counting excludable
           time for reasonable delays as set forth in
           subsection   b.  of   this   section,   before
           commencement of the trial.

           [Ibid. (emphasis added).]

      The statute goes on to state:

           If the trial does not commence within that
           period of time, the eligible defendant shall
           be released from jail unless, on motion of the
           prosecutor, the court finds that a substantial
           and unjustifiable risk to the safety of any
           other person or the community or the
           obstruction of the criminal justice process
           would result from the eligible defendant's
           release from custody, so that no appropriate
           conditions for the eligible defendant's
           release could reasonably address that risk,
           and also finds that the failure to commence
           trial in accordance with the time requirement
           set forth in this subparagraph was not due to
           unreasonable delay by the prosecutor.

           [N.J.S.A. 2A:162-22(a)(2)(a); see also R.
           3:25-4(c)(1), (2) (setting forth the same
           deadline and procedure to be followed when
           trial is not commenced).]

      The CJRA identifies thirteen periods that "shall be excluded"

when computing the date by which trial must commence.       N.J.S.A.

2A:162-22(b)(1)(a)-(m).    These excludable periods are also set

forth in Rule 3:25-4(i).   Among those exclusions is the time from

filing to the final disposition of a pretrial motion made by either

the   prosecutor   or   detained   defendant.    N.J.S.A.    2A:162-

                                   5                        A-0161-17T6
22(b)(1)(c); R. 3:25-4(i)(3).    Also excluded are "other periods

of delay not specifically enumerated if the court finds good cause

for the delay," N.J.S.A. 2A:162-22(b)(1)(l), and "[a]ny other time

otherwise required by statute."      N.J.S.A. 2A:162-22(b)(1)(m);

accord R. 3:25-4(i)(12), (13).

     As to excludable time relating to pretrial motions, Rule

3:25-4(i)(3) further provides:

          (A) If briefing, argument, and any evidentiary
          hearings required to complete the record are
          not complete within 60 days of the filing of
          the notice of motion, or within any longer
          period of time authorized pursuant to [Rule]
          3:10-2(f), any additional time shall not be
          excluded.

          (B) Unless the [c]ourt reserves its decision
          until the time of trial, if the [c]ourt does
          not decide the motion within 30 days after the
          record is complete, any additional time during
          which the motion is under advisement by the
          [c]ourt shall not be excluded unless the court
          finds there are extraordinary circumstances
          affecting the court's ability to decide the
          motion, in which case no more than an
          additional 30 days shall be excluded.

          (C) If the [c]ourt reserves its decision on a
          motion until the time of trial, the time from
          the reservation to disposition of that motion
          shall not be excluded. When the court reserves
          a motion for the time of trial, the court will
          be obligated to proceed directly to voir dire
          or to opening statements after the disposition
          of the motion.

     The CJRA has been in effect since January 1, 2017, and to

date there are no New Jersey reported cases addressing excludable

                                 6                         A-0161-17T6
time under the CJRA.             Moreover, unlike many other states, New

Jersey has not prescribed a specific time limit, consistent with

constitutional standards, for prosecution of criminal offenses nor

identified periods that must be excluded when calculating that

deadline.     State v. Cahill, 213 N.J. 253, 267-72 (2013).              Instead,

New Jersey courts resolve constitutional speedy trial claims by

way of the four-factor analysis set forth by the United States

Supreme Court in Barker v. Wingo, 407 U.S. 514, 530, 92 S. Ct.
2182, 2192, 33 L. Ed. 2d 101, 117 (1972).             Cahill, supra, 213 N.J.

at 271.

      Here, defendant has not argued that his constitutional speedy

trial     rights    have    been   violated.      Instead,   defendant       relies

exclusively        on   the    speedy    trial    provisions   of      the    CJRA.

Accordingly, we look to an analogous federal statute for guidance

in interpreting the speedy trial provisions of the CJRA.

      "In many respects, the text of the [CJRA] follows the federal

Bail Reform Act of 1984 [(federal Bail Reform Act)], 18 U.S.C.A.

§§ 3141 to 3156 . . . ."                State v. Robinson, 229 N.J. 44, 56

(2017).     The New Jersey Legislature considered the federal Bail

Reform Act when it drafted New Jersey's CJRA.                Public Hearing on

SCR-128 Before the S. Law & Pub. Safety Comm., 2014 Leg., 216th

Sess. 2 (N.J. 2014) (statement of Sen. Donald Norcross, Chair, S.

Law   &   Pub.     Safety     Comm.).     Thus,   relevant   federal    case    law

                                          7                              A-0161-17T6
interpreting   the   federal   Bail       Reform   Act   is   instructive   in

interpreting the CJRA.    State v. Ingram, ___ N.J. ___, ___ (2017)

(slip op. at 24-25).3

     The federal Bail Reform Act does not contain a speedy trial

provision.   Instead, the federal Speedy Trial Act of 1974 (federal

Speedy Trial Act), 18 U.S.C.A. §§ 3161 to 3174, mandates that a

defendant must be tried within seventy days from the later of the

filing of the indictment or the date defendant appeared before a

judicial officer.    18 U.S.C.A. § 3161(c)(1).           The federal Speedy

Trial Act also identifies periods of delay that "shall be excluded"

in computing the time within which trial must commence, including

"delay resulting from any pretrial motion, from the filing of the

motion through the conclusion of the hearing on, or other prompt

disposition of, such motion."     18 U.S.C.A. § 3161(h)(1)(D).

     Under the federal Speedy Trial Act, the excluded time includes

both the day of the event giving rise to the exclusion and the

last day of the exclusion.     United States v. Novak, 715 F.2d 810,

813 n.6 (3d Cir. 1983), cert. denied, 465 U.S. 1030, 104 S. Ct.
1293, 79 L. Ed. 2d 694 (1984).            On its face, the federal Speedy

Trial Act does not require that the time taken to resolve a



3
  The Legislature also considered the District of Columbia's
statutory scheme for pretrial detention, D.C. Code §§ 23-1321 to
-1333. See State v. Robinson, supra, 229 N.J. at 56.

                                      8                              A-0161-17T6
pretrial motion be "reasonably necessary" to be excludable, or

that the motion itself be reasonably necessary.        Henderson v.

United States, 476 U.S. 321, 325-30, 106 S. Ct. 1871, 1874-77, 90
L. Ed. 2d 299, 305-08 (1986); United States v. Morales, 875 F.2d
775, 777 (9th Cir. 1989).    Instead, the Act leaves the matter of

excessive and abusive use of the exclusion to the federal courts

to address through the adoption of appropriate rules.     Henderson,

supra, 476 U.S. at 327-28, 106 S. Ct. at 1875-76, 90 L. Ed. 2d at

307.

       Types of pretrial motions to which the federal exclusion has

been deemed applicable include:       (1) motions to review pretrial

detention determinations, see, e.g., United States v. Hohn, 8 F.3d
1301 (8th Cir. 1993), opinion vacated on other grounds, 524 U.S.
236, 118 S. Ct. 1969, 141 L. Ed. 2d 242 (1998); United States v.

Wirsing, 867 F.2d 1227 (9th Cir. 1989); (2) motions to proceed

self-represented, see, e.g., United States v. Willie, 941 F.2d
1384 (10th Cir. 1991), cert. denied, 502 U.S. 1106, 112 S. Ct.
1200, 117 L. Ed. 2d 440 (1992); and (3) motions by counsel to

withdraw, see, e.g., United States v. Brock, 782 F.2d 1442 (7th

Cir. 1986).

       Factual findings under the federal Speedy Trial Act are

reviewed for "clear error," while legal conclusions are reviewed

de novo.   United States v. Watkins, 339 F.3d 167, 171 n.2 (3d Cir.

                                  9                         A-0161-17T6
2003), cert. denied, 540 U.S. 1221, 124 S. Ct. 1505, 158 L. Ed.
2d 157 (2004); Hohn, supra, 8 F.3d at 1303; Wirsing, supra, 867

F.2d at 1229; see also United States v. Willaman, 437 F.3d 354,

357 (3d Cir. 2006) (an appellate court exercises "plenary review

over the district court's application of the Speedy Trial Act"),

cert. denied, 547 U.S. 1208, 126 S. Ct. 2902, 165 L. Ed. 2d 919

(2006).

     Initially, we address our standards of review.   The question

of whether a particular period or motion is excludable under

N.J.S.A. 2A:162-22(b) is a question of law that appellate courts

review de novo.   See State v. Jones, 224 N.J. 70, 85 (2016).      In

contrast, we apply a deferential standard of review to the fact-

finding concerning the amount of excludable time.   State v. Brown,

216 N.J. 508, 517 (2014).    Thus, we will not disturb the trial

court's findings as to the amount of excludable time so long as

those findings are supported by "sufficient credible evidence in

the record."   Ibid.

     Applying these standards here, we hold that the trial court

correctly determined that the three motions were "motion[s] made

before trial" within the meaning of N.J.S.A. 2A:162-22(b)(1)(c).

Specifically, defense counsel's motion to be relieved, defendant's

motion to represent himself, and defendant's motion to reopen the

detention hearing were all motions subject to excludable time.

                               10                          A-0161-17T6
Accordingly, "[t]he time from the filing to the final disposition

of [those] motion[s]" were required to be "excluded in computing

the time in which [defendant's] case shall be . . . tried."

N.J.S.A. 2A:162-22(b)(1)(c).

     We defer to the trial court's findings concerning the amount

of excludable time.   There were sufficient facts in the record to

support the trial court's finding that the three motions took a

total of sixty-seven days from filing to final disposition by the

trial court.   Specifically, defense counsel filed a motion to

withdraw on May 9, 2017, and that motion was decided on May 22,

2017—–a period of fourteen days; defendant filed a motion to

represent himself on June 9, 2017, and that motion was decided on

June 22, 2017—–a period of fourteen days; and defendant filed a

motion to reopen his detention hearing on June 27, 2017, and that

motion was decided on August 4, 2017—–a period of thirty-nine

days.   As to the last motion, thirty-nine days are excludable

because the briefing and argument on the motion were completed

within sixty days of filing the notice of motion.     See R. 3:25-

4(i)(3)(A).

     Finally, we note that the necessity of, and the merits of,

the motions are not relevant on this appeal absent some abuse,

which has not been argued or demonstrated here.   Accordingly, "the

interests of justice" do not support vacating the two orders of

                                11                         A-0161-17T6
August 2, 2017, and the one order of August 4, 2017, that address

excludable time.   Instead, those orders are affirmed.

    Affirmed.




                               12                        A-0161-17T6